Citation Nr: 0715679	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a hearing loss 
disability.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1974 to November 
1987.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that a VA outpatient treatment note dated 
August 2006 was submitted by the appellant after the June 
2006 Supplemental Statement of the Case was issued, and 
before certification of the appeal to the Board in November 
2006.  This evidence is cumulative in substance of VA 
outpatient treatment notes dated from October 2001 to March 
2006, which were previously considered by the RO.  Therefore, 
the Board will not refer this evidence back to the RO for 
consideration.

The issues of entitlement to service connection for a hearing 
loss disability and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee is not shown 
in service or within the initial post separation year; and 
competent medical evidence has not been presented attributing 
the onset of degenerative joint disease more than a decade 
following discharge to an injury or event in service.

2.  Degenerative joint disease of the left knee is not shown 
in service or within the initial post separation year; and 
competent medical evidence has not been presented attributing 
the onset of degenerative joint disease more than a decade 
following discharge to an injury or event in service.

3.  Varicose veins are not shown in service or the initial 
post separation year; and competent evidence of varicose 
veins attributable to service has not been presented.

4.  Hypertension is not shown in service or the initial post 
separation year; and competent evidence of hypertension 
attributable to service has not been presented.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2006).

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2006).

3.  Varicose veins were not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

4.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Appeals for Veteran Claims (Court) has held that the 
plain language of 38 U.S.C.A. § 5103(A) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

VA issued a VCAA letter in April 2002 addressing service 
connection for the right knee, a hearing loss disability, and 
tinnitus.  VA issued a VCAA letter in February 2003 
addressing the issue of service connection for the left knee.  
VA issued a VCAA letter in April 2005 addressing all the 
issues currently under appeal.  VA notified the appellant of 
the disability rating and effective date elements of his 
claim in an April 2005 letter.  The information in these 
letters, in particular the final letter dated April 2005, 
essentially complied with statutory notice requirements as 
outlined above.  Any timing error in the delivery of the 
notices is non-prejudicial to the appellant because he was 
not deprived of information needed to substantiate his claims 
and, in the end, the weight of the evidence is against his 
claims.  Additionally, the appellant was afforded due process 
by the subsequent adjudication of the claim in the June 2006 
Supplemental Statement of the Case.

As the benefit sought could not be awarded even had there 
been no timing defect, the appellant is not prejudiced by a 
decision in this case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Notice was sufficient to allow the appellant to meaningfully 
participate in the prosecution of his claims.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All procurable 
medical and treatment records have been associated with the 
claims folder.  Additionally, the appellant was afforded a VA 
examination in March 2003 and he was given the opportunity to 
appear for a hearing.  The appellant initial exercised his 
right to have a hearing scheduled and later withdrew that 
request.  The appellant further indicated for the record that 
he had no additional evidence to submit in support of his 
claims.  See April 2002 Statement, VA Form 21-4138.  The 
Board acknowledges that the appellant's service medical 
records are missing or lost, and finds that VA has exhausted 
all known possible means of retrieving these records.  The RO 
requested copies of service medical records from the National 
Personnel Records Center in August 2001, November 2001, and 
most recently in May 2005.  The response was that there were 
no available records.  The RO has requested copies of service 
medical records from the appellant and informed the appellant 
of alternative types of evidence that may be submitted in 
lieu of service medical records.  See December 2002 VA 
Letter.  The appellant responded that he did not have copies 
of his service medical records.  An enlistment examination 
report dated May 1974 was obtained and associated with the 
claims folder.  VA has a heightened duty to assist the 
veteran when records are missing and presumed to have been 
destroyed.  Washington v. Nicholson, 19 Vet. App. 362; 
Cuevas. v. Principi, 3 Vet. App. 542 (1992).  See also, 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) ("[W]here 
the service medical records are presumed destroyed . . . the 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt is 
heightened.").

In the present circumstances, the Board finds that there is 
no indication that there is any additional relevant evidence 
to be obtained either by the VA or by the appellant, and 
there is no other specific evidence to advise him to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Service Connection

Initially, the Board notes the appellant served during 
wartime and peacetime.  He did not engaged in combat and he 
does not assert that his claimed disabilities are a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis and cardiovascular disease shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2006).

Missing Records

The Board notes that the veteran's service medical records 
are missing.  The United States Court of Appeals for Veterans 
Claims ("Court") has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

A.  Degenerative Joint Disease of the Knees

The appellant was separated from service in November 1987.  
Service medical records are missing or lost, including report 
of service separation examination.  The appellant filed an 
application for compensation in January 2001.  He reported 
that he injured his right knee in 1974 during physical 
training at Fort Lee, Virginia.  He further reported 
treatment at the LBJ Medical Center since 1991.
Treatment notes dated January 1994 through November 2002 from 
LBJ Tropical Medical Center were received.  These records 
show that the appellant was seen in January 1994 for right 
knee complaints.  By history, he injured his right knee 3 
days earlier while straightening out a telephone pole.  The 
impression was right knee strain.  In February 2001, the 
appellant was seen for complaints of right knee pain of 3 
days' duration.  The assessment was osteoarthritis of the 
right knee.  In August 2001, the appellant complained of pain 
in both knees.  X-ray revealed osteoarthritic changes.  A 
January 2004 letter from the medical director reflects that 
the appellant was seen for and diagnosed with severe 
degenerative joint disease of the left knee and status post 
total knee replacement of the right knee.

In a July 2002 statement, the appellant reported that he 
accidentally stepped in a hole and sprained his knee in 
September 1974 at Fort Lee.  He further reported that he was 
treated at the hospital with pills and a cold pad, but he had 
knee pain with running since that injury.

On VA examination in March 2003, the appellant was assessed 
with severe degenerative joint disease of both knees.  It was 
noted that he had a total knee replacement in December 2002 
on the right knee.

VA treatment records dated October 2001 to March 2006 
(Honolulu and Palo-Alto) show degenerative joint disease of 
the knees, and that the appellant underwent total knee 
replacement on the right in 2000 and the left in 2003.

The appellant submitted lay statements in support of his 
claim which reference generally that the appellant had 
injuries and medical problems in service.  A November 2003 
lay statement noted that the appellant had a knee problem in 
service, but there is no indication as to whether this 
individual served with the appellant or witnessed any in-
service injury.

In weighing the appellant's statements, lay statements, and 
medical records, the Board concludes that the preponderance 
of the evidence is against service connection for 
degenerative joint disease of the knees.  Degenerative joint 
disease is not shown in service or within the initial post 
separation year.  Although the appellant reports right knee 
injury in service with antecedent problems, the first 
documented evidence of knee complaints is in January 1994 
associated with an injury incurred 3 days earlier.  At this 
time, the appellant did not report any history of an injury 
to the right knee in service and there were no left knee 
complaints.  The Board concludes that the 1994 report for 
treatment purposes is far more probative as to date of onset 
as it is expected that he would have been seeking appropriate 
medical care.  Treatment records dated as of August 2001 show 
left knee complaints and subsequently dated records show 
findings for degenerative joint disease of the left knee.  
Degenerative joint disease of the knees was first shown in 
2001, almost fourteen years after service and well beyond the 
one-year presumptive period for arthritis.  The absence of 
documented complaints or treatment for the right knee until 
1994,which was for a recent injury, coupled with the absence 
of a diagnosis for degenerative joint disease until 2001 
weighs against the claim.  Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).

Additionally, competent medical evidence has not been 
presented attributing any current knee disability, on the 
right or left, to service.  See Watson, supra. at 314.  See 
also Caluza v. Brown, 7 Vet. App. 498 (1995) (listing 
elements required for direct service connection).  The 
appellant and those who prepared lay statements on his behalf 
are not competent to provide a medical opinion as to the 
cause of his current right or left knee disability.  Bostain 
v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. Brown, 
10 Vet.App. 183, 196 (19997)("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge.").  Also, regarding the lay statements, the Board 
finds that they have little probative value in this case 
because they do not describe the material and relevant facts 
as to the appellant's disability observed in service, or soon 
thereafter, and lack specificity regarding their knowledge of 
the claimed right and left knee disability.

Accordingly, service connection for degenerative joint 
disease of the knees is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
B.  Varicose Veins and Hypertension

A September 1998 treatment note shows that the appellant was 
seen for lesions of the left lower leg and varicose veins.  A 
blood pressure reading was 150/98.  The diagnosis was for 
venous stasis and ulcerative wound.

The appellant filed his original claim for compensation in 
January 2001 for disability of the right knee and back.  In 
April 2002, he requested service connection for a skin 
condition of the left lower leg.

A VA outpatient treatment note dated April 2002 reflects that 
the appellant was seen for a routine visit.  He denied a 
history of hypertension.  Blood pressure readings were 
176/105 and 160/110.  The assessment included hypertension.  
Subsequently dated treatment records show that the appellant 
was followed for hypertension.

On VA examination in March 2003, left leg varicose veins and 
hypertension (uncontrolled) were assessed.  A blood pressure 
reading was 150/110.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for varicose veins and hypertension.  Competent 
medical or lay evidence has not been presented showing the 
onset of varicose veins or hypertension in service, or within 
the initial post separation year.  Moreover, competent 
evidence has not been presented showing that varicose veins 
or hypertension are attributable to the appellant's period of 
service.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert 
supra.


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for varicose veins is denied.

Service connection for hypertension is denied.


REMAND

The appellant avers that he has a hearing loss disability 
with tinnitus due to service.  He reports serving with the 
101st Airborne at Fort Campbell, Kentucky.  A service 
enlistment examination dated May 1974 shows a diagnosis for 
impairment of hearing H-2.   VA treatment notes dated 
November 2005 reflect complaints of hearing loss and it was 
noted that an audiological evaluation was scheduled for 
January 2006 at American Samoa.  A copy of the VA 
audiological study is not in the claims folder and no VA 
examination has been conducted to ascertain whether the 
appellant has for VA purposes a hearing loss disability or 
tinnitus, and whether his hearing condition was caused or 
aggravated by service.  Accordingly, this matter is REMANDED 
for the following action:

1.  A copy of the January 2006 
audiological evaluation at American Samoa 
should be obtained and associated with the 
claims folder.

2.  A VA examination should be conducted 
to ascertain whether the appellant has a 
current hearing loss disability as defined 
in 38 C.F.R. § 3.385, and whether he has 
tinnitus.  Auditory thresholds should be 
recorded for the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, and speech 
recognition testing should be performed 
using the Maryland CNC Test.  Thereafter, 
the examiner should provide an opinion as 
to whether the appellant's hearing 
condition, as shown on the May 1974 
enlistment examination, was likely, as 
likely as not, or not likely aggravated by 
service.  The examiner should further 
provide an opinion as to whether tinnitus 
(if shown) is likely, as likely as not, or 
not likely related to service.  A complete 
rationale for all opinions must be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


